CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
	Specifically, the proposed amendments incorporate the limitations of claim 20 into independent claim 9, and also narrows the recovery rate range (i.e., from about 30%-98% to about 30%-90%). The incorporation of the limitations of claim 20 into claim 9 would, at the very least, require a reformatting of the rejections of record into a new ground of rejection for at least claim 9, which would require the teachings of the Ooka reference. Furthermore, the new combination of references to claim would require consideration of new combinations of limitations for the dependent claims not previously considered. The narrower recovery rate range further requires, at least, an additional consideration of the prior art references, Applicant’s evidence, and Applicant’s disclosure as to the criticality of the claimed range. Such considerations exceed the time allotted for after final practice.

Continuation of 12:
The request for reconsideration has been considered, but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
Specifically, Applicant contends that the prior art references disclose or obviate the claimed limitations related to the storage modulus properties. Applicant argues that Kishioka is only concerned with the storage modulus at a specific temperature (i.e., 23ºC), and does not disclose or obviate the storage modulus at the other temperatures recited by the claims (i.e., -20ºC and 80ºC).
	Applicant’s argument is unpersuasive. As cited in the previous Office action, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from edge-oozing issues; further, Kishioka teaches that the modulus is controlled to improve bump absorptivity and prevent bubble and gap formation during lamination. Kishioka additionally teaches that the shear modulus is controlled by the glass transition temperature and molecular weights of the acrylic polymer, i.e., the modulus is controlled by at least the selection of the acrylic compounds and reaction parameters. Therefore, it is the position of the Examiner that one of ordinary skill in the art would be readily motivated to control storage modulus at all working temperatures in order to arrive at an adhesive composition having the purported benefits.
	Further, as cited in the previous Office action, the scope of the prior art encompasses an adhesive composition that is substantially identical to that of the claims (i.e., the same monomer mixture comprising a hydroxyl group-containing (meth)acrylate and a comonomer in a specified amount, a specific type of core-shell filler particles, and an adhesive composition having a specific glass transition temperature). Furthermore, it must be recognized that in the data provided in Applicant’s original disclosure (i.e., the Examples) each exemplary composition comprises, in addition to the filler particles, a monomer mixture of 60 wt% 2-ethylhexyl acrylate and 40 wt% of 4-hydroxybutyl acrylate. As cited in the previous Office action, Kishioka discloses comonomer amounts that obviate the wt% ranges; furthermore, Kishioka discloses monomer mixtures inclusive of 2-ethylhexyl (meth)acrylate (paragraph [0033]) and 4-hydroxybutyl (meth)acrylate (paragraph [0037]). Therefore, it would be readily apparent to one of ordinary skill in the art that the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims, and that such an encompassed embodiment must have all of the same properties as the claimed composition, absent evidence to the contrary.
	
Applicant has further presented evidence a Declaration under 37 C.F.R. §1.132 by Sung Hyun Mun (Mun April 2022 Declaration). In the Mun April 2022 Declaration, Applicant submits that Supplementary Example 2 shows that an adhesive film that is formed of an adhesive composition that includes nanoparticles disclosed in the present specification, but with a recovery rate that is outside the claims. Applicant contends that the data shows that the claimed recovery rate is not necessarily inherent to an adhesive composition including the nanoparticles of the invention.
	Applicant’s argument and the Mun April 2022 Declaration are unpersuasive. First, while Applicant contends that Supplementary Example 2 is formed of an adhesive that is commensurate in scope with Applicant’s invention, Supplementary Example 2 comprises 90 wt% of 2-ethylhexyl acrylate and 10 wt% of 2-hydroxyethylacrylate. Both amounts of the hydroxyl group-containing monomer (i.e., 2-hydroxyethylacrylate) and the comonomer (i.e., 2-ethylhexyl acrylate) are outside the ranges of claim 11. The monomer mixture of Supplementary Example 2 is outside the scope of Applicant’s invention; therefore, Applicant’s conclusion as to the claimed recovery rate is unpersuasive.
	Further, it appears that Applicant is trying to argue unexpected results attributed to the claimed composition (i.e., those compositions encompassed by the scope of the claim have an unexpected recovery range). However, Applicant’s evidence is not commensurate in scope with the claims as the data provided in the original disclosure and the Mun April 2022 Declaration are much narrower in scope than the claims. Specifically, Applicant’s original disclosure and the Mun April 2022 Declaration are drawn to specific monomer mixtures (i.e., 60/40 wt% of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate) and a specific content of specific filler particles. It is not readily apparent if such compositions are representative of the entirety of Applicant’s scope (i.e., a monomer mixture comprising any amount of any hydroxyl group-containing (meth)acrylate and any amount of comonomer selected from those recited by claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        04/28/2022